Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 1 of 23




         Exhibit 2
       Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 2 of 23



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



United States of America, et al.,

                                    Plaintiffs,
                                                      Case No. l:20-cv-03010-APM
 v.
                                                      HON. AMIT P. MEHTA
Google LLC,

                               Defendant.


State of Colorado, et al.,                            Case No. 1:20-cv-03715-APM

                                                      HON. AMIT P. MEHTA
                                    Plaintiffs,

v.

Google LLC,

                                    Defendant.



       STIPULATION AND ORDER REGARDING DISCOVERY PROCEDURE

        WHEREAS, Rule 26(f) of the Federal Rules of Civil Procedure states that the

Parties must develop a proposed discovery plan that states the Parties’ views and proposals

on, among other things, “any issues about disclosure, discovery, or preservation of

electronically stored information, including the form or forms in which it should be

produced,” Fed. R. Civ. P. 26(f)(3)(C);

        WHEREAS, the Parties mutually seek to reduce the time, expense, and other burdens

of discovery of certain electronically stored information (“ESI”) and privileged materials, as

described further below, and to better define the scope of their obligations with respect to



                                                  1
      Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 3 of 23




preserving such information and materials;

       WHEREAS, the Parties therefore are entering into this Stipulation with the request that

the Court enter it as an Order;

       NOW THEREFORE, it is hereby STIPULATED and ORDERED:

                     I.        GENERAL PROVISIONS & DEFINITIONS

       1.      Except as specifically set forth herein, this Stipulation and Order does not alter

or affect the applicability of the Federal Rules of Civil Procedure or Local Rules for the

United States District Court for the District of Columbia.

       2.      The production specifications set forth in this Stipulation and Order apply to

Documents and ESI that is to be produced in the first instance in the above-captioned

litigation. To the extent any Producing Party reproduces Documents or ESI previously

produced by any Party or Non-Party during a pre-complaint investigation of the subject matter

of this litigation, that Party may reproduce such Documents or ESI in the manner in which it

was produced to that Party. No Party is obligated to reformat any such prior production in

accordance with the production specifications in this Stipulation and Order. Prior productions

are nevertheless subject to the privilege obligations set forth in Section IV of this Stipulation

and Order.

       3.      The terms used in this Stipulation and Order that are also used in the Federal

Rules of Civil Procedure have the same meaning that they have under the Federal Rules of

Civil Procedure, unless otherwise provided in this Stipulation and Order. Whenever the terms

set forth below are used in this Stipulation and Order, the following definitions apply:

               (a)        “Complaints” means the complaint filed by the United States of

America and 11 State Attorneys General on October 20, 2020 and the complaint filed by the



                                                 2
         Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 4 of 23




Attorneys General of 38 States, commonwealths, territories, and the District of Columbia on

December 17, 2020, or any subsequent and operative complaint, in the above-captioned

actions consolidated per the Court’s Order Granting in Part and Denying in Part Plaintiffs’

Motion to Consolidate, ECF No. 67 in Case No. 1:20-cv-03715-APM .

               (b)     “Custodian” means any individual, department, business unit, or

division of a Party or Non-party that has possession, custody, or control of Documents, ESI,

or data sources.

               (c)     “Custodial Data Source” means Documents or ESI kept, used,

or maintained by a Custodian, including but not limited to personal computers used for

business purposes, work stations, email mailboxes (including all email folders,

whether on a workstation, mobile device, email server, or local archive), mobile

devices (such as cellphones or tablets), individual folders on networks, cloud storage

systems, social media, and documents from a shared network file (including Google

Drives) if the Custodian has access to that file, except that no provision of this

Stipulation and Order shall require the preservation or production of Documents or

ESI that is not reasonably accessible pursuant to Section II of this Stipulation and

Order.

               (d)     “Deduplication” means the process of removing identical copies

of documents during a Producing Party’s review of ESI.

               (e)     “Documents” and “Electronically Stored Information” have the

same definition as set forth in Federal Rule of Civil Procedure 34.

               (f)     “Native Format” means the file structure of a Document created by

the original creating application (in contrast to a static image, which is a representation of




                                                 3
      Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 5 of 23




ESI produced by converting a native file into a standard image format capable of being

viewed and printed on standard computer systems, such as .TIFF or .PDF).

               (g)      “Non-Party” means any natural person, partnership,

corporation, association, or other legal entity not named as a Party in the above-

captioned litigation.

               (h)      “Party” or “Parties” means one or more of the parties in the

above- captioned litigations.

               (i)      “Producing Party” means a Party or Non-Party that produces

Documents, ESI, or other information in response to a formal or informal request for

production of Documents, ESI, or other information.

               (j)      “Requesting Party” means a Party that requests, formally or

informally, the production of Documents, ESI, or other information.

               (k)      “Search Term” means a combination of words (including synonyms)

and phrases designed to capture potentially relevant ESI, and includes strings of words and

phrases joined by proximity and Boolean connectors or other syntax.

                                    II.     PRESERVATION

       1.      Materials To Be Preserved. Each Party will continue its retention practices with

regards to all Documents and ESI in compliance with duties to preserve material under the

Federal Rules of Evidence and the Federal Rules of Civil Procedure, including Federal Rule

of Civil Procedure 37(e). Upon mutual agreement of the Parties, a Party will modify its

retention practices to ensure the preservation of potentially responsive Documents and ESI.

       2.      No Discovery of Material Not Required to Be Preserved. Absent a showing of

extraordinary circumstances, the Parties shall not seek discovery of items that need not be



                                                4
      Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 6 of 23




preserved pursuant to the paragraph below. Any discovery request seeking such information

must be served separately from discovery requests seeking other materials and must include a

statement showing good cause for the discovery of such materials, considering the limitations

set forth in Federal Rule of Civil Procedure 26(b)(2)(C). If any general discovery request is

susceptible to a construction that calls for the production of items that need not be preserved

pursuant to this Stipulation and Order, such items need not be searched for, produced, or

identified on a privilege log pursuant to Rule 26(b)(5).

       3.      ESI That Is Not Reasonably Accessible. The following categories of ESI are not

reasonably accessible in this litigation:

               (a)     Information from handsets, mobile devices, personal digital assistants,

                       and tablets that is duplicative of information that resides in a reasonable

                       accessible data source;

               (b)     Logs of calls made from cellular phones;

               (c)     Voicemail messages;

               (d)     Deleted, slack, fragmented, or other data accessible only by forensics

(nothing in this order authorizes the intentional deletion of ESI after the duty arose to

preserve such ESI);

               (e)     Data stored in random access memory (“RAM”), temporary files, or

other ephemeral data that are difficult to preserve without disabling the operating system;

               (f)     Online access data such as temporary or cache files, including

internet history, web browser cache and cookie files, wherever located;

               (g)     Dynamic fields or databases or log files that are not retained in the

usual course of business;



                                                 5
      Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 7 of 23




               (h)     Data that is not accessible through the operating system or

software installed on a device; and

               (i)     Server, system, or network logs.

       4.      The Parties need not preserve for this litigation the categories of ESI listed in

the paragraph above, unless on the date that this Stipulation and Order is entered by the Court,

either Party has a policy that results in the routine preservation of such ESI, in which case

such Party shall continue to preserve such ESI in accordance with its policy.

       5.      Nothing in this Stipulation and Order prevents any Party from asserting, in

accordance with the Federal Rules of Civil Procedure, that other categories of Documents or

ESI are not reasonably accessible.

       6.      Preservation Does Not Affect Discoverability or Claims of Privilege. By

preserving Documents and ESI for the purpose of this litigation, the Parties are not conceding

that such material is discoverable, nor are they waiving any claim of privilege.

                            III.      COLLECTION AND REVIEW

       1.      Disclosure of Intended Search Methodology. Each Producing Party will use

reasonable search methodologies to collect, review, and produce relevant and responsive,

non- privileged Documents and ESI in response to requests for production. Prior to reviewing

for and producing responsive Documents and ESI, a Producing Party shall disclose to the

Requesting Party, if relevant, (1) the Search Terms it intends to use to search for and identify

potentially responsive Documents and ESI; (2) the Custodial and non-Custodial Data Sources

to which Search Terms shall be applied; (3) information sufficient for the Requesting Party to

assess whether the chosen Custodial and non-Custodial Data Sources are appropriate; and (4)

other disclosures reasonably necessary for the parties to meet and confer and resolve disputes

related to search methodologies. Following such disclosures, the Parties shall meet and confer


                                                6
      Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 8 of 23




and use reasonable efforts to reach agreement on the search methodologies according to the

provisions that follow. If the Parties cannot reach agreement following such disclosures and

negotiations, they shall bring their disputes to the Court for resolution in a timely manner.

       2.      Search Terms. If a Producing Party intends to use Search Terms to limit its

collection, review, or production of ESI, that Party or Non-Party shall disclose to the

Requesting Party a table describing the collections of ESI for which it proposes to use Search

Terms and the Search Terms that it proposes to use for each collection of ESI.

       3.     The Producing Party shall also make disclosures reasonably necessary for the

Requesting Party to assess the efficacy of the proposed Search Terms including, but not

limited to, (1) the number of documents responsive to the Search Terms collectively (total and

broken down by custodian); and (2) the number of documents responsive to each proposed

Search Term (total).

       4.      Upon request, the Producing Party shall also disclose any categories of

documents that the Producing Party collected and processed, but mass marked non-responsive

or otherwise excluded without individual review.

       5.      After receipt of the Search Terms and disclosures set forth above (to the

extent requested) by a Producing Party, the Requesting Party shall raise any concerns and

propose any additions or modification it may have to the Search Terms. The Requesting

Party shall, upon request, explain the reasoning behind its additions or modifications.

       6.      The Producing Party will then either agree to the additions and/or

modifications or decline to adopt them in writing. If the Producing Party declines to accept

the additions and/or modifications, it will explain its reasoning and provide any

counterproposals in writing.




                                                7
      Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 9 of 23




        7.     The Parties agree and understand that such negotiations require a cooperative

and a reasonably iterative process to evaluate and agree to Search Terms.

        8.     To the extent a Producing Party uses Search Terms to search for responsive

documents, those Search Terms will be run against all of a Custodian’s collected

Documents.

        9.     Technology Assisted Review. As of the date of this Stipulation and Order,

neither Party intends to use Technology Assisted Review (“TAR”), such as predictive coding,

to determine whether documents are responsive or to otherwise limit the documents that it

produces. If any Party or Non-Party wishes to use TAR instead of Search Terms to determine

whether documents are responsive or to otherwise limit the documents that it produces, it

shall notify the Requesting Party and provide it a proposed TAR protocol. The Requesting

and Producing Parties shall then meet and confer in an attempt to negotiate an agreed-upon

protocol. Unless otherwise ordered by the Court, a Producing Party shall not use TAR to

determine whether documents are responsive or otherwise to limit the documents that it

produces except in conformance with a written, agreed-upon protocol signed by counsel for

the Parties.

        10.    Attorney Communications. The Parties agree that neither Party must preserve or

produce in discovery the following categories of documents: documents sent solely between

outside counsel for Google and its parent Alphabet, Inc. (or persons employed by or acting on

behalf of such counsel); solely between outside counsel for Google and its parent Alphabet,

Inc. (or persons employed by or acting on behalf of such counsel) and in-house counsel for

Google and its parent Alphabet, Inc. (or persons employed by or acting on behalf of such

counsel); solely between counsel for one or more Plaintiffs as defined in the Stipulated




                                               8
      Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 10 of 23




Protective Order (or persons employed by or acting on their behalf); solely between counsel

for one or more Plaintiffs as defined in the Stipulated Protective Order and counsel for any

state (or persons employed by or acting on their behalf).

       11.     Filtering.

               (a)      Producing Parties must de-NIST electronic files, removing

known, traceable software applications in the National Software Reference Library

(“NIST List”), available at https://www.nist.gov/itl/ssd/software-quality-group/nsrl-

download.

               (b)      If a Producing Party proposes to apply other filters to limit ESI that

is collected for processing and review (e.g., filters that identify system files, non-user

generated files, or zero-byte files), the Producing Party shall advise the Requesting Party

and the Requesting and Producing Parties shall meet and confer regarding such additional

proposed filters. If the Parties cannot reach agreement, they shall bring their dispute to the

Court for resolution.

       12.     Deduplication.

               (a)      A Producing Party may deduplicate electronic files during their

collection and review of Documents and ESI. Before doing so, the Producing Party will

provide the Requesting Party with a written description of its proposed method for

Deduplication, including the metadata fields used to calculate the hash value. The Requesting

and Producing Parties shall meet and confer regarding the method for Deduplication, and if

they cannot reach agreement, they shall bring their dispute to the Court for resolution.

               (b)      Once the Requesting and Producing Parties agree to a Deduplication

methodology, it cannot be altered during the litigation without written notification to and



                                                 9
     Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 11 of 23




consent from the Requesting Party or, if the parties cannot reach agreement on the

modification, with leave of Court.

               (c)     A Producing Party will not seek to deduplicate: (1) hard copy documents;

(2) “loose” electronic documents (e.g., documents located on a Custodian’s local drive)

against versions of the document that are attached to emails; or (3) email attachments in one

family against email attachments in another family.

               (d)     All document family groups (e.g., email attachments and embedded

files) must be produced together except as limited by any claim of privilege and child files

should follow parent files sequentially in document control numbering.

               (e)     Deduplication should occur both vertically within each Custodian and

horizontally across Custodians. Deduplication must be done in a way that preserves and

produces (1) information on blind copy (bcc) recipients of deduplicated emails; (2)

information on other Custodians whose files contain deduplicated Documents; and (3) original

file path and, if applicable, the mailbox folder information.

                             IV.     PRIVILEGE OBLIGATIONS

       1.      If a Producing Party determines that it has produced Documents or ESI upon

which it wishes to make a claim of privilege, it shall, within fifteen (15) days of making such

determination, give all counsel of record notice of the claim of privilege. The notice must

identify each such document, unless the review requires additional time, in which case the

Producing Party shall notify counsel of record and shall provide a date by which it will

provide the identification. If the Producing Party claims that only a portion of a document is

privileged, the Producing Party shall provide, along with the notice of the claim of privilege, a

new copy of the document with the allegedly privileged portions redacted. Any Producing




                                               10
      Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 12 of 23




Party that complies with this paragraph will be deemed to have taken reasonable steps to

rectify disclosures of privileged or protected information or materials.

        2.       If a Party identifies a document that appears on its face or in light of facts

known to the Party to be subject to another Party or Non-Party’s claim of privilege, the Party

identifying the potential claim of privilege is under a good-faith obligation to notify the Party

or Non-Party holding the potential claim of privilege. Such notification will not waive the

identifying Party’s ability to subsequently challenge any assertion of privilege with respect to

the identified document. If the Party or Non-Party holding the potential claim of privilege

wishes to assert a claim of privilege, it shall provide notice, in accordance with paragraph

above, within five (5) business days of receiving notice from the identifying Party.

        3.       Upon receiving notice of a claim of privilege on a produced document, the

Requesting Party shall, in accordance with Federal Rule of Civil Procedure 26(b)(5)(B),

promptly sequester the specified information and any copies it has and shall not use or

disclose the information until the claim is resolved. Copies of privileged documents or

information that have been stored on electronic media that is not reasonably accessible, such as

disaster recovery backup media, are adequately sequestered as long as they are not restored; if such

data is restored, the Requesting Party shall take steps to re-sequester the restored information. If the

Requesting Party disclosed the information before being notified, it shall take reasonable steps to

prevent further use of such information until the claim is resolved.

        4.       If a Party wishes to dispute a claim of privilege on a produced document

asserted under this Order, such Party shall promptly move the Court for an order compelling

disclosure of the information. The Party shall follow the procedures described in Federal Rule

26(b)(5)(B) and shall not assert, as a ground for compelling disclosure, the fact or

circumstances of the disclosure. Pending resolution of the motion, the Parties shall not use the


                                                    11
     Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 13 of 23




challenged information for any other purpose and shall not disclose it to any person other than

those required by law to be served with a copy of the sealed motion.

       5.      The Parties may stipulate to extend the periods specified in the paragraphs
               above.

       6.      Nothing in this Stipulation and Order overrides any attorney’s ethical

responsibilities to refrain from examining or disclosing materials that the attorney knows or

reasonably should know to be privileged and to inform the disclosing party that such

materials have been produced.

       7.      The Producing Party wishing to assert a claim of privilege retains the burden,

upon challenge pursuant to the paragraph above, of establishing the applicability of the

claimed privilege.

       8.      This Stipulation and Order does not preclude a Party or Non-Party

from voluntarily waiving any claims of privilege.

       9.      Nothing in this Section shall be interpreted inconsistently with the

Stipulated Scheduling and Case Management Order.

                                    V.      PRIVILEGE LOG

       1.      Unless otherwise provided herein, the Parties’ privilege logs shall be

consistent with the provisions of the Stipulated Scheduling and Case Management Order.

       2.      For email threads, the Producing Party shall log an entry for each responsive

lesser-included email in the thread, or the Producing Party shall log a single entry for the

entire thread and produce a redacted version of the threaded email. Email threads are email

communications that contain prior or lesser-included email communications.

       3.      If an email contains both privileged and non-privileged communications, the

non- privileged communications must be produced, either by separately producing a copy of


                                               12
     Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 14 of 23




the non- privileged communications embedded in the privileged communication, or by

producing a copy of the entire communication string with the privileged portions redacted.

       4.      If an email is produced with redactions, the redactions must not obscure

the headers (from, to, subject, sent date) of any embedded emails, unless the identity or

contact information of a person is privileged or protected.

                                     VI.    PRODUCTION

       1.      Procedures for Production. The following procedures apply to producing

Documents or ESI. Compliance with these procedures constitutes compliance with Federal

Rule of Civil Procedure 34(b)(2)(E) for this matter.

               (a)     TIFF Plus Text Productions. Except as stated otherwise below, ESI being

produced by a Producing Party shall be converted to 300 dpi, single-page, black-and-white (no

shades of gray) TIFF images using CCITT Group IV compression. Where color images are

required by this Stipulation and Order, the images shall be in the form of .JPG images. Each

page must be branded with a unique Bates number (or alternative document control number),

which must not be an overlay of the image. Unless otherwise agreed by the Parties, the TIFF

images must be produced electronically by secure FTP (to Google) or via the Justice

Enterprise File Sharing System (JEFS) (to the United States), on optical media, or USB hard

drive, accompanied by (1) an image cross reference file in Opticon™ format (.OPT) that

associates each Bates number with its corresponding single-page TIFF image file (or JPG

image file for color images); (2) a “data load file” (.DAT) containing each of the applicable

metadata and bibliographic fields described in Appendix A; (3) a comma delimited control list

file (.LST) containing the Bates number and the full path to the extracted text/OCR text as it

exists on the delivery media; and (4) Custodian Overlay files. The data load file must contain

Concordance® delimited text that will populate fields in a searchable database environment,


                                               13
      Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 15 of 23




containing one line for each document. Nothing in this stipulation requires a Party to manually

populate a metadata field in Appendix A (other than globally populated bibliographic fields

such as MediaID, VolumeName, Company, Custodian, etc.) if such fields cannot be extracted

from a Document.

                (b)    Load file volumes should be as large as practical but not contain more

than 200,000 records each. Each volume directory should contain four (4) subdirectories

(each may contain sub-directories with no more than 10,000 files per directory): (1) Doclink

to contain linked native files; (2) Fulltext to contain extracted/OCR text files; (3) Images; and

(4) Loadfiles to contain the .OPT, .LST, .DAT, and Custodian Overlay files.

                (c)    Documents produced on paper must be organized by Custodian

and maintained in the order in which they appear in the files of the Custodian.

                (d)    Email.

                       (1)      If a Producing Party redacts any part of an email before

producing it, OCR text may be provided in place of extracted text.

                       (2)      Email attachments must be processed and produced as though

they were separate documents, and the text load file must include fields in which a Producing

Party identifies, for each email, and its attachments the BegAttach and EndAttach of the

family range.

                       (3)      All hidden text (e.g. track changes, hidden columns, hidden

rows, hidden slides, hidden worksheets, mark-ups, notes) shall be expanded and rendered in

the extracted text file. For files that cannot be expanded, linked native files shall be produced

in addition to extracted text and images.

                (e)    Word, WordPerfect, Google Docs and PDF files.



                                                14
      Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 16 of 23




                        (1)       For Word, WordPerfect, Google Docs, and PDF files, the text

load file must contain the full extracted text from the document, unless the document has been

redacted during privilege review, in which case the load file may contain OCR text.

                        (2)       For Word, WordPerfect, Google Docs, and PDF files that

contain comments or tracked changes that are not part of the ordinary text, the TIFF images

must be generated based on how the document appears when first opened using view

settings contained in the file.

                (f)     Microsoft PowerPoint and other presentation files (“Presentations”)

must be processed and produced as full color, half page, JPEG images with one slide per

page. Any presenter notes must appear below each slide. Presentations must also be

produced in Native Format in the Doclinks folder on the production media. The text load file

must contain a field that identifies the file path of the native file corresponding to each

Document. If Presentations contain privileged text that must be redacted before production,

the Producing Party will image the redacted files and provide OCR text for the files. If a

Presentation contains embedded Documents, those Documents must be processed and

produced as though they were separate Documents with text load files containing BegAattch

and EndAttach as described above.

                (g)     Microsoft Excel and other data spreadsheet files (“Spreadsheets”) must

also be produced in Native Format in the Doclinks folder on the production media using the

same process as for producing Presentations. If Spreadsheets contain privileged text that must

be redacted before production, a Producing Party will image the redacted spreadsheets

showing all non-privileged hidden columns and provide OCR text for the files.

                (h)     Digital photographs must be produced as full color .JPG image




                                                 15
     Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 17 of 23




files at their original resolution with Bates numbers branded onto them.

               (i)     Microsoft OneNote files, and files from programs that offer similar

functionality as Microsoft OneNote, may be converted to PDF files prior to processing,

review, and production. Producing Parties need not collect or produce an entire OneNote

notebook if only certain sections or pages in the notebook are responsive.

               (j)     With respect to any other kinds of electronic data, including data from

databases, CAD drawings, GIS data, videos, etc., a Producing Party must produce in Native

Format or initiate a meet-and-confer to determine a reasonably usable form for the

production. If the file is not one of the types described above, the Producing Party must

provide a placeholder TIFF image that shows the name of the file and has a Bates number. If

the Requesting and Producing Parties have not agreed on a production format for the ESI

prior to the production, then Rule 34(b)(2)(E)(iii) shall not apply to the production.

       2.      The Requesting Party has the option, after reviewing a black-and-white TIFF

image, to enquire whether the original document contained color and, if so, to request color

.JPG images.

       3.      Except as stated above, a Producing Party need not produce the same ESI in

more than one form.

       4.      Document Families. A Producing Party may withhold small image files or

extracted embedded files that are unresponsive or irrelevant, even if other documents in the

same document family are responsive. A Producing Party shall not withhold documents on a

claim of privilege merely because other documents in the same document family are

privileged.

                          VII.    MISCELLANEOUS PROVISIONS.



                                               16
      Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 18 of 23




        1.      Motions. Before filing any motion with the Court regarding electronic discovery

 or evidence, the Parties shall meet and confer in a good faith attempt to resolve such disputes.

        2.      Costs of Document Production. Unless this Court orders otherwise for good

 cause shown, each Party and Non-Party shall bear the costs of collecting, processing,

 reviewing, and producing its own documents.

        3.      Effect of Order. The Parties’ agreement to this Order is without prejudice to the

 right of any Party or Non-Party to seek an order from the Court to rescind or amend this

 Order for good cause shown. Nothing in this Order abridges the rights of any person to seek

 judicial review or to pursue other appropriate judicial action with respect to any discovery

 ruling made by the Court in this matter.

        4.      Integration/Appendices. The following documents are incorporated herein by

 reference:

                (a)   “Appendix A” is a table describing the fields to be included in the

databases produced by each Party.




        SO ORDERED this              day of                     , 2021,




                                     _____________________________
                                     Hon. Amit P. Mehta
                                     United States District Judge




                                                17
                                   Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 19 of 23



                                                                                                        Appendix A

             All requested fields are to be included in the data load file whether populated or not, with the exception of fields that are blank for the entirety of a
             Microsoft Office applications where the producing party does not use Microsoft Office applications). A ✓ indicates the record types to which the f
             includes ESI other than emails, calendars and messages.


                                                                                                                                     Calendar     IMs, Texts,
        Field Name                            Field Description                        Field Type   Hard Copy   Email   Other ESI
                                                                                                                                      Items         Chats


DOCID                       The unique sequential document control number of the      Note Text        ✓         ✓           ✓           ✓             ✓
                            first page of the document. Cannot contain spaces or
                            special characters.
ENDDOC                      The unique sequential control number of the last page     Note Text        ✓         ✓           ✓           ✓             ✓
                            of the document. Cannot contain spaces or special
                            characters.
COMPANIES                   Globally populated field containing the name of           Multi-Entry      ✓         ✓           ✓           ✓             ✓
                            producing party (not the law firm or vendor name). Not
                            pulled from metadata.
CUSTODIAN                   Name of the individual, or group/department for shared    Note Text        ✓         ✓           ✓           ✓             ✓
                            resources, from whose files the document originated.
                            Format: Last, First or ABC Dept. Use consistent
                            naming and formatting across all productions.
ALLCUSTODIANS               All custodians who were in possession of a deduplicated   Multi-Entry      ✓         ✓           ✓           ✓             ✓
                            document, including the person or group identified in
                            the CUSTODIAN field. Format: Last, First or ABC
                            Dept. Use consistent naming and formatting across all
                            productions.
MEDIAID                     The unique identifier applied to each physical piece of   Note Text        ✓         ✓           ✓           ✓             ✓
                            media delivered (e.g., ABC001).
VOLUMENAME                  Unique production volume identifier applied (e.g.,        Note Text        ✓         ✓           ✓           ✓             ✓
                            ABC001-001).




                                                                                      18
                            Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 20 of 23




                                                                                                                                  Calendar   IMs, Texts,
       Field Name                     Field Description                              Field Type   Hard Copy   Email   Other ESI
                                                                                                                                   Items       Chats


BEGATTACH           Used for documents in a family group (e.g. an email         Note Text            ✓         ✓          ✓          ✓           ✓
                    with attachments). Populated with the document control
                    number of the parent document. Populated for each
                    child document as well as the parent document.
ENDATTACH           Used for documents in a family group (e.g. an email         Note Text            ✓         ✓          ✓          ✓           ✓
                    with attachments). Populated with the ENDDOC of the
                    last child record in the family group. Populated for each
                    child document as well as the parent document.
EPROPERTIES         Indicates record type, privilege, translation and other     Multi-Entry          ✓         ✓         ✓           ✓           ✓
                    notations. Include all that apply, only the applicable
                    record type or notation category names should be
                    entered:
                    Record Type: Edoc, Edoc Attachment, Email, Email
                    Attachment, Hard Copy, Calendar, Text Message, Text
                    Attachment, IM, Chat, Chat Attachment, Audio, Video,
                    Voicemail.
                    Other Notations: Placeholder, Translation, Translated.
                    Privilege Notations: Redacted, Privileged, Family
                    Member of Priv Doc.
TIMEZONE            The TimeZone in which the custodian is normally             Note Text                      ✓         ✓           ✓           ✓
                    located.
FOLDERLABEL         Full folder path of email within a mail store when          Multi-Entry          ✓         ✓                     ✓           ✓
                    collected, including file name; or full folder path of
                    instant message or text message when collected
                    including file name; or Hard Copy folder/binder
                    title/label. Prepend with Custodian Name (sample:
                    Smith, James-Inbox\Active).
FROM                Sender of the Email, Instant Message, Text Message,         Note Text                      ✓                     ✓           ✓
                    Chat, or Calendar item.
TO                  Primary recipients of the Email, Instant Message, Text      Multi-Entry                    ✓                     ✓           ✓
                    Message, Chat, or Calendar Item. Separate multiple
                    entries with a semi-colon followed by a space.




                                                                                19
                           Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 21 of 23




                                                                                                                            Calendar   IMs, Texts,
      Field Name                      Field Description                        Field Type   Hard Copy   Email   Other ESI
                                                                                                                             Items       Chats


CC                  Copies of the Email, Instant Message, Text Message,       Multi-Entry                ✓                     ✓           ✓
                    Chat or Calendar Item. Separate multiple entries with a
                    semi-colon followed by a space.
BCC                 Blind Copies of the Email, Instant Message, Text          Multi-Entry                ✓                     ✓           ✓
                    Message, Chat or Calendar Item. Separate multiple
                    entries with a semi-colon followed by a space.
SUBJECT             Subject line of the Email, Instant Message, Text          Note Text                  ✓                     ✓           ✓
                    Message, Chat, calendar item, or Notes item.
DATEHC              Date of hard copy documents, if coded. Format:            Date             ✓
                    MM/DD/YYYY. Leave time segment blank.
DATESENT            Date and time the Email, Instant Message, Text            Date-Time                  ✓                     ✓           ✓
                    Message, Chat or Calendar Item was sent. Format:
                    MM/DD/YYYY HH:MM:SS (use 24 hour times, e.g.,
                    13:32:00 for 1:32 pm); time zone indicators cannot be
                    included).
DATERECEIVED        Date and time the Email, Instant Message, Text            Date-Time                  ✓                     ✓           ✓
                    Message, Chat or Calendar Item was received. Format:
                    MM/DD/YYYY HH:MM:SS (use 24 hour times, e.g.,
                    13:32:00 for 1:32 pm); time zone indicators cannot be
                    included.
HEADER              The internet header information from each Email.          Note Text                  ✓                     ✓
INTERNETMSGID       Internet message ID assigned by the outgoing mail         Note Text                  ✓                     ✓
                    server which typically includes messageid and a domain
                    name. Example:
                    0E6648D558F338179524D555@m1p.innovy.net
MESSAGEID           Unique identifier of email messages in mail stores.       Note Text                  ✓                     ✓
                    EntryID for Microsoft Outlook, the UniqueID (UNID)
                    for Lotus Notes, or equivalent value for other
                    proprietary mail store formats.
INREPLYTOID         Internet message ID of the Email being replied to.        Note Text                  ✓                     ✓
CONVERSATIONINDEX   Conversation index value for Microsoft Exchange           Note Text                  ✓                     ✓
                    emails.
IMPORTANCE          Indicates priority level set for message.                 Note Text                  ✓                     ✓           ✓



                                                                              20
                          Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 22 of 23




                                                                                                                             Calendar   IMs, Texts,
     Field Name                      Field Description                          Field Type   Hard Copy   Email   Other ESI
                                                                                                                              Items       Chats


DELIVERYRECEIPT   Delivery receipt request notification for Email messages.    Note Text                  ✓                     ✓
READRECEIPT       Read Receipt request notification for Email messages.        Note Text                  ✓                     ✓
SENSITIVITY       Sensitivity field from Email messages or calendar items.     Note Text                  ✓                     ✓
REVISION          Revision number extracted from metadata of native file.      Note Text                             ✓
DATECREATED       Date and time the electronic file was created. Format:       Date-Time                             ✓                      ✓
                  MM/DD/YYYY HH:MM:SS (use 24 hour times, e.g.,
                  13:32:00 for 1:32 pm); time zone indicators cannot be
                  included).
DATESAVED         Date and time the electronic file was last modified.         Date-Time                             ✓                      ✓
                  Format: MM/DD/YYYY HH:MM:SS (use 24 hour
                  times, e.g., 13:32:00 for 1:32 pm); time zone indicators
                  cannot be included.
EORGANIZATION     "Company" field value pulled from the metadata of a          Note Text                             ✓
                  native file.
EAUTHOR           Author field value pulled from the metadata of a native      Note Text                             ✓
                  file.
LASTAUTHOR        Last Saved By field value pulled from metadata of a          Note Text                             ✓
                  native file.
ESUBJECT          Title or Subject field value pulled from metadata from       Note Text                             ✓
                  electronic file.
FILENAME          Original file name of the native file, including file        Note Text                  ✓          ✓          ✓           ✓
                  extension.
APPLICATION       Application used to create or transmit the original native   Note Text                  ✓          ✓          ✓           ✓
                  files, document, message, appointment (e.g., WhatsApp,
                  Excel, Slack, Outlook, Snapchat, Word, Twitter, Gmail,
                  Tango).
FILEEXTENSION     File extension of original native file; e.g. XLSX, PDF,      Max 5 chars                ✓          ✓          ✓
                  DOCX
FILEPATH          Full qualified original path to the native when collected,   Multi-Entry                ✓          ✓          ✓
                  including original file name. Prepend with recognizable
                  Custodian Name; e.g. Smith, James-
                  C\MyDocuments\Sales Info\ACME\2017-Monthly-
                  Sales.xlsx



                                                                               21
                          Case 1:20-cv-03010-APM Document 96-2 Filed 01/19/21 Page 23 of 23




                                                                                                                             Calendar   IMs, Texts,
     Field Name                      Field Description                          Field Type   Hard Copy   Email   Other ESI
                                                                                                                              Items       Chats


DOCLINK            File path location to the current native file location on   Note Text                             ✓
                   the delivery medium.
DATESTART          Start date and time of calendar appointments, voice         Date-Time                                        ✓           ✓
                   messages, chats, text message conversations. Format:
                   MM/DD/YYYY HH:MM:SS (use 24 hour times, e.g.,
                   13:32:00 for 1:32 pm); time zone indicators cannot be
                   included.
DATEEND            End date and time of calendar appointments, voice           Date-Time                                        ✓           ✓
                   messages, chats, text message conversations. Format:
                   MM/DD/YYYY HH:MM:SS (use 24 hour times, e.g.,
                   13:32:00 for 1:32 pm); time zone indicators cannot be
                   included.
ACCOUNT            Unique account ID                                           Note Text                                                    ✓
DURATION           The elapsed time of the audio, video, voice message.        Note Text                             ✓
                   Format HH:MM:SS
DIRECTION          Identifies direction of communication or other routing      Note Text                                                    ✓
                   information; Outgoing, Incoming.
TXT-CHATROOMNAME   Name of chat room used in the communications.               Note Text                                                    ✓
TXT-PARTICIPANTS   List of participant names and/or telephone numbers.         Note Text                                                    ✓
TXT-BODY           Body of text messages, instant messages, notes, or chats.   Note Text                                                    ✓
                   Do not populate for
                   emails or calendar items.
TXT-STATUS         Indicates whether text was Sent or Read on the device.      Note Text                                                    ✓
TXT-THREAD-GROUP   Populate with the DOCID of the first text in a              Note Text                                                    ✓
                   conversation or chat.
HASHMD5            Document MD5 hash value (used for deduplication or          Note Text                  ✓          ✓          ✓           ✓
                   other processing).
HASHSHA            Document SHA hash value (used for deduplication or          Note Text                  ✓          ✓          ✓           ✓
                   other processing).




                                                                           22
